IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANDREW OLAN NOELL,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5352

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 3, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Gilbert A. Schaffnit, Gainesville, for Appellant.

Pamela Jo Bondi, Attorney General, and Jillian H. Reding and Trisha Meggs Pate,
Assistant Attorneys General, Tallahassee, for Appellee.


PER CURIAM.

      We affirm, in part, the denial of the appellant’s motion to correct illegal

sentence.   However, we remand for the trial court to strike the appellant’s

designation as a sexual offender for count II (unlawful use of a two-way

communications device) on the written judgment and sentence, as that offense does

not qualify for sexual offender designation under section 943.0435(1)(a)1., Florida
Statutes (2012). Because it is a ministerial act, the appellant need not be present.

See Bauder v. State, 983 So. 2d 1244 (Fla. 3d DCA 2008).


            AFFIRMED in part; REMANDED in part with directions.

ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.




                                         2